       Case 3:20-cv-00978-LAB Document 6 Filed 06/16/20 PageID.45 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DEAN ALLEN STEEVES, Acting                Case No.: 20cv978-LAB
      Trustee of Brother’s Keeper
12
      Ministries                                ORDER DENYING MOTION FOR
13                                 Plaintiff,   RECONSIDERATION; AND
14    v.                                        ORDER REQUIRING
15                                              SUBSTITUTION OF COUNSEL
      INTERNAL REVENUE SERVICE
16                               Defendant.
17
18         The Court on June 2 ordered Plaintiff Dean Steeves to retain and substitute
19   counsel immediately. His new attorney was required to substitute in as counsel no
20   later than June 15, 2020.
21         Steeves instead filed a response, asserting that the organization he purports
22   to represent, Brother’s Keeper Ministries, as a matter of law is not required to be
23   represented by an attorney. This motion for reconsideration violates the Court’s
24   standing order in civil cases, ¶3(e). Furthermore, the motion is meritless.
25         Only natural persons can appear pro se in federal court; any kind of
26   organization, however it is denominated, must be represented by counsel. See
27   Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194,
28   217 (1993) (“[A] corporation, partnership, or association may appear in federal

                                                1
                                                                                   20cv978
         Case 3:20-cv-00978-LAB Document 6 Filed 06/16/20 PageID.46 Page 2 of 3



1    court only through licensed counsel . . . .”); D-Beam Ltd. Partnership v. Roller
2    Derby Skates, Inc., 366 F.3d 972, 973–74 (9th Cir. 2004) (“It is a longstanding rule
3    that corporations and other unincorporated associations must appear in court
4    through an attorney.”) (alterations and internal quotation marks omitted). The fact
5    that an organization is not registered, officially recognized, or organized under
6    some law (e.g., incorporated) makes no difference. See Rowland, 506 U.S. at
7    196, 201–03 (association of prison inmates could not proceed pro se);1 Sewer Alert
8    Committee v. Pierce County, 791 F.2d 796, 798 n.2 (9th Cir. 1986) (holding that
9    non-attorneys could not represent ad hoc committee of residents). This applies
10   equally to churches and religious bodies. Gen. Conf. Corp. of Seventh-Day
11   Adventists v. Seventh-Day Adventist Congregational Church, 887 F.2d 228, 230
12   n.1 (9th Cir. 1989); Church of the New Testament v. United States, 783 F.2d 771,
13   773–74 (9th Cir. 1986).
14          This is not the first time Steeves has been ordered to retain counsel on behalf
15   of the Ministry. In a previous related case, 20cv204-LAB (BGS), Steeves v. Internal
16   Revenue Service, Steeves was ordered to retain counsel, and did so.
17          In order to avoid a judgment by forfeiture, the Court sua sponte extends the
18   deadline for Plaintiff’s attorney to substitute in, until June 22, 2020. Because
19   Steeves has apparently spent the time he was given drafting his motion for
20   reconsideration, he should not expect that any more extensions will be granted.
21   ///
22   ///
23   ///
24   ///
25
26
     1
27     The Supreme Court treated it as obvious that only natural persons, that is
     individuals, could appear pro se. See United States v. Havelock, 664 F.3d 1284,
28   1290 (9th Cir. 2012) (interpreting Rowland).

                                               2
                                                                                    20cv978
       Case 3:20-cv-00978-LAB Document 6 Filed 06/16/20 PageID.47 Page 3 of 3



1          The Court intends to decide this action on the merits, if possible. At the same
2    time, the Court does not intend to allow this case to linger on the docket and
3    needlessly delay the IRS’s investigation. If Steeves does not comply with this
4    order, this action will be dismissed for failure to prosecute.
5
6          IT IS SO ORDERED.
7    Dated: June 16, 2020
8
9                                             Honorable Larry Alan Burns
                                              Chief United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                                   20cv978
